Citation Nr: 1706287	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar spine disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period from August 1, 2014 to May 1, 2016.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from February 1998 to September 2007.  His service included a tour in Iraq. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.  A July 2009 rating decision, in pertinent part, continued a 10 percent rating for the low back disability; and, a January 2013 rating decision denied a TDIU.  The Board takes jurisdiction of the TDIU issue due to the state of the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On his VA Form 21-8940 (09/27/2014 VBMS), the Veteran indicated that he became too disabled to work in August 2014, and he testified at the Board hearing that he had been employed full time since May 2016.  Hence, the Board has characterized the employability issue as noted on the title page.  The Board notes further that the Veteran's low back claim includes associated issues such as the presence or absence of associated lumbar radiculopathy of the lower extremities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Note (1) (2016).

In October 2016, the Veteran appeared at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court Of Appeals For Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The Veteran underwent VA examinations in June 2009, November 2012, and February 2015.  None of the examination reports indicate that passive range of motion (PROM) or motion in a nonweight-bearing posture was conducted.  Hence, the Board directs another examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all relevant treatment records generated since the October 2015 Supplemental Statement of the Case (SSOC) are obtained and added to the claims file.

2.  After the above is complete, arrange a spine examination of the Veteran by an appropriate examiner to determine the current severity of the thoracolumbar spine disability.  The examiner must conduct motion testing consistent with the Correia requirements (testing active and passive motion, and weight-bearing and nonweight-bearing); and, report whether there is additional limitation of function of the low back due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  All functional losses, including due to flare-ups, should be noted and expressed in terms of additional degrees of lost motion.

Findings should also be made with regard to radiculopathy affecting each lower extremity, if any.  The affected nerves should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, neuralgia, neuritis; or complete paralysis.

The examiner is also asked to review the reports of the prior spine examinations conducted after April 2009.  The examiner is asked, based on the noted clinical findings, to opine on whether the ROM values would have been significantly different if tested passively and in a nonweight-bearing posture.  If the examiner is unable to do so other than via pure conjecture, please so state.

4.  After completion of all of the above, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  Then, if all is in order, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




